Citation Nr: 1731162	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  11-25 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected lumbar spine spondylothisthesis, degenerative disc disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1970 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In June 2016 the Board remanded this matter for further development.

The Veteran was scheduled for a March 2016 video conference hearing before the Board, but he failed to appear for the hearing.  His request for a Board hearing is thus deemed withdrawn.  38 C.F.R. § 20.704 (2016).


FINDINGS OF FACTS

A left shoulder disability was not shown in active service or for many years thereafter, and the only medical opinion of evidence to address the etiology of the diagnosed left shoulder disability weigh against the claim, on a direct and secondary basis.  


CONCLUSION OF LAW

The criteria for service connection for a left shoulder disability, to include as secondary to a lumbar spine disorder, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016). 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A.           §§  5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

VA's duty to notify was satisfied by letter dated May 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran in the development of his claim has also been met. This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R.     § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's available service treatment records (STRs) and VA treatment records.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.  Also, the Veteran was afforded VA examinations in October 2010 and June 2016.  The Board finds that the examination reports are adequate to decide the merits of the case because the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, and the examination report set forth detailed examination findings to include a nexus opinion, with adequate bases for the opinion.  See 38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016). 

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

Factual Background

Initially, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

The Veteran claimed entitlement to service connection for a left shoulder disability as secondary to his service-connected lumbar spine disability.  In addition to considering the claim on a secondary basis, the Board has also considered entitlement to service connection for a left shoulder disability as directly related to active service.

The Veteran's STRs are void of complaints, symptoms, diagnosis or any injury of the left shoulder.  His February 1970 enlistment medical examination found no complaints or injuries relating to his left shoulder.  In November 1971, the Veteran suffered a fracture to his right femur after he fell from a guard post.  There is no documented injury to the Veteran's left shoulder associated with this accident.  In June 1972, the Veteran was declared not fit for active duty due to the significant residual problems associated with the injury to his right femur and associated leg shortening.  There are no complaints, findings, symptoms, or diagnosis related to the left shoulder.  

In a September 2009 a VAMC physical therapy discharge note the Veteran reported that his left shoulder pain was 1 out of 10 and that he had increased functionality of the left shoulder.  He stated that he felt he had improved and was 90 percent better than prior to physical therapy.

In April 2010, VA lumbar and cervical spine MRIs were done due to pain and numbness starting in the Veteran's shoulder which radiated into his neck and lower back.  He reported that the pain had been persistent for the two months prior but denied any injury.  Findings were related to the cervical, thoracic and lumbar spine.,  There were no findings related to the left shoulder reported on MRI.  

In May 2010, the Veteran submitted a claim for service connection for a left shoulder disability as secondary to his service connected lumbar spine disability.  

A July 2010 VA medical record indicated that the Veteran's neck pain was traveling to his left shoulder.  He reported that his pain began one year prior and he denied previous trauma.  He reported prior physical therapy for right shoulder pain, but stated that he had not had prior treatment for left shoulder pain.  He reported an increase in his pain in the six months prior.

An October 2010 VA examination diagnosed the Veteran with left shoulder impingement syndrome.  X-rays of his left shoulder were normal.  The examiner stated that the Veteran's claims file did show evidence of a prior, traumatic fracture of the femur with a resulting leg-length discrepancy and lumbar spondylosis.  The opined that the Veteran's left shoulder impingement syndrome was not related to either the lumbar spondylosis or the prior femur fracture.

A December 2010 private medical evaluation by H.W. Bledsoe, M.D., noted that the Veteran reported he suffered a right femur fracture when he was thrown from a guard tower by an explosive blast while in Vietnam.  Examination of the shoulder revealed atrophy of the shoulder girdle with decreased abduction strength in the left shoulder girdle.  He was assessed with  cervical arthritis and degenerative disc disease resulting in a cervical radiculopathy of the left side with atrophy of the left trapezius, left shoulder girdle, and decreased strength of the left thumb.  No opinion as to etiology was provided.

A June 2011 VA examination report notes that the Veteran reported left shoulder problems that began one year prior.  He stated he did not have problems or injury prior to or during his military service.  He reported pain in his scapular region that radiated into his left shoulder.  He also reported impingement symptoms into his left shoulder.  No opinion as to etiology was provided.

In his September 2011 substantive appeal, the Veteran asserted that he was told by his primary care that his shoulder disability is caused by his nerves from the spine and arthritis.  The Veteran contends that since he is serviced connected for a lumbar spine disability, he should be service connected for a left shoulder disability.
 
A March 2015 VA primary care note indicated the Veteran had pain in the left side of his neck which radiated into his shoulder blade.  He reported feeling stiffness in the left side of his neck for the past 5 to 6 days and that he might have slept wrong.    

Pursuant to the Board's June 2016 remand instructions, an addendum opinion was obtained in July 2016 (to supplement the VA October 2010 VA examination).  The VA examiner reviewed the Veteran's claims file and conducted a telephone interview of the Veteran, finding that such provided sufficient information in which to prepare the information requested.  The examiner opined that that the Veteran's left shoulder impingement syndrome was not etiologically related to his fall in November 1971 or his service-connected disabilities.  The examiner reasoned that the left shoulder impingement syndrome was a result of AC joint arthrosis and osteophytosis and was not posttraumatic, as there were no records which indicated the Veteran had injury to his left shoulder following his injury in 1971.  Further, the examiner stated that the femur and lumbar spine have no relationship to the left shoulder anatomically, biomechanically, or pathophysiologically and, as such, the left shoulder impingement syndrome was less likely than not aggravated beyond normal progression by lumbar spondylosis or femur fracture.  This opinion was based on the lack of direct communication between these structures to one another.

In light of the above, the Board finds that service-connection for the Veteran's left shoulder disability on either a direct or secondary basis is not warranted.

Direct service connection necessitates that the Veteran's left shoulder impingement syndrome was related to an injury or disease incurred in service.  The evidence of record does not support such a finding.  The Veteran's STRs are void of treatment for or complaint of symptoms associated with the Veteran's left shoulder.  Similarly, there is no evidence of record which established that the November 1971 accident caused injury to his left shoulder.  Further, the Board notes that the Veteran has not made such an assertion.  The Veteran first reported left shoulder pain in 2009, when he related the left shoulder symptomology to pain associated with his neck.  The passage of many years between discharge from active service and the  documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  July 2010 and June 2011 VAMC records support this timeline and also did not associate the Veteran's left shoulder symptomology to his time in service.  The July 2016 VA examiners found that the Veteran's left shoulder disability was not related to the Veteran's service, including his 1971 injury.  The July 2016 VA examiner opined that the Veteran's left shoulder disability was a result of his AC joint arthrosis and osteophytosis.  

Additionally, secondary service connection is also not warranted in regards to the Veteran's left shoulder disability.  Secondary service connection for the Veteran's left shoulder disability would necessitate the disability being caused or aggravated by a service-connected disability.  The Veteran's pertinent service connected disabilities are injury to his left femur and lumbar spine spondylolisthesis with degenerative disc disease.  The evidence of record does not support a finding of a link between these disabilitys and the Veteran's left shoulder disability.  In fact, the evidence of record is in direct opposition to a relationship between the Veteran's left shoulder disability and his service-connected disabilities.  The July 2016 examiner explained that there was no anatomical, biomechanical, or pathological relationship between the left shoulder and the femur/lumbar spine and related the cause of the Veteran's left shoulder disability to AC joint arthrosis and osteophytosis.  As such, and without such a relationship present, the examiner stated that the Veteran's left shoulder disability was less likely than not aggravated beyond its normal progression by the Veteran's service-connected disabilities.  Further, while a July 2010 VA medical record indicated that the Veteran's neck pain was traveling to his left shoulder, such notation does not suggest that the Veteran's service connected lumbar spine is related to or aggravated the Veteran's left shoulder disability

The Board finds the July 2016 VA examiner's medical opinion highly probative to the issue of whether the Veteran's left shoulder disability is related to service or a service connected disability.  The examiner possesses the necessary education, training, and expertise to provide the requested opinion.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). The opinion was based on a review of the claims file and an interview of the Veteran. The examiner's review of the Veteran's claims file consists of his service treatment records and post-service medical evidence, and his contentions, upon which the examiner relied upon in giving his opinion.  It is clear that the examiner took into consideration all relevant factors in giving his opinion. 

Significantly, the Veteran has not presented or identified any contrary medical opinion that supports the claim for service connection, on a direct or secondary basis.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board finds that the only medical opinion evidence of record shows that the current left shoulder disability is not related to service, or secondary to service-connected lumbar spine disability.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428 (2011), as to the specific issue being decided herein, an opinion as to the etiology of the Veteran's left shoulder disability and whether it is etiologically related to the Veteran's active service or his service connected lumbar spine disability, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  That is, although the Board readily acknowledges that Veteran is competent to report left shoulder symptoms, there is no indication that he is competent to etiologically link any such symptoms to his active service or his service connected lumbar spine disability.  In addition, the Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran has received any special training or acquired any medical expertise in evaluating shoulder disorders. See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

The Board has considered the connection between what a health care professional has said to him, as indicated in the Veteran's September 2011 substantive appeal, and the layman's account of what he purportedly said, filtered through a layman's sesnibilities, is simply too attenuated and inherently unreliable to constitute medical evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995). 

In sum, the claims file does not contain competent and credible evidence that the Veteran's left shoulder disability is related to service or is related to or aggravated by his service connected lumbar spine disability.  The Board finds that the competent and credible medical evidence and analyses from licensed medical professionals are more probative than lay statements with regard to the etiology of the Veteran's left shoulder disability.  Harvey v. Brown, 6 Vet. App. 390, 394   (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology).  See also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (indicating lay evidence must demonstrate some competence and affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

Accordingly, as the preponderance of the evidence is against the claim for service connection for a left shoulder disability, to include as secondary to the Veteran's service-connected lumbar spine disorder, the benefit-of-the-doubt rule is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service-connection for a left shoulder disability, to include as secondary to service-connected lumbar spine disorder, is denied.



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


